 
EXHIBIT 10.70

EMLOYMENT CONTRACT


This Employment Contract (“Contract”) is entered into by and between Amarillo
Biosciences, Inc., a Texas corporation (“Employer”) and Bernard Cohen
(“Employee”). ABI and its controlled subsidiaries shall be hereinafter
collectively referred to as “ABI Companies”. Employer hereby employs Employee,
and Employee accepts employment, on the following terms and conditions.


ARTICLE I
TERM OF EMPLOYMENT


1.01. By this Contract, Employer employs Employee, and Employee accepts
employment with Employer starting October 1, 2009, and with such ABI Companies
as Employer shall designate, until this Contract shall have been terminated by
either party by the serving of three months’ advance, written notice of such
termination upon the other party.


ARTICLE II
COMPENSATION


2.01. As compensation for all services rendered under this Contract, Employee
shall be paid by Employer a salary of FIVE THOUSAND DOLLARS ($5,000) per month,
payable at least monthly during the term of this Contract. The amount paid is to
be prorated for any partial employment period.  Furthermore, Employee recognizes
that Employer may experience periodic cash shortages, and in such event,
Employee will accept payment in Employer’s voting common stock, which stock
shall be registered by Employer on Form S-8, or other suitable registration
statement. Until Employee’s teaching obligations are fulfilled (Article III) and
ABI has funding, Employee agrees to work part-time at an hourly rate of
TWENTY-NINE DOLLARS ($29.00).


ARTICLE III
DUTIES OF EMPLOYEE


3.01. Employee is employed as Vice President and Chief Financial Officer of
Employer, and shall work in Randall County, Texas. Employee shall perform the
duties of Vice President and Chief Financial Officer, as such duties may be
further set fourth in the Bylaws of Employer, or by resolution of the Board of
Directors of Employer. Employee shall devote his entire productive time,
ability, attention and energies to the business of Employer during the term of
this Contract, and during such time, Employee shall not directly or indirectly
render any services of a business, commercial or professional nature to any
other person or organization, whether or not for compensation, without the prior
consent of the Board of Directors of Employer, except for Vista College, a
division of Computer Career Center, which may retain Mr. Cohen to complete his
obligations, not to exceed 30 hours per week.

 
-1-

--------------------------------------------------------------------------------

 



ARTICLE IV
EMPLOYEE’S OBLIGATIONS AS TO INSURANCE


4.01. Employee agrees to submit to physical examination as may be required for
the obtaining by Employer of insurance on Employee’s life, and agrees to consent
to the issuance of a policy or policies of insurance on his life, such policies
to be owned by Employer, and naming Employer as beneficiary. Upon termination of
Employee’s employment for any reason, and if requested by Employee, Employer
shall assign any such policy to Employee, so that Employee shall have the option
of keeping the policy in force at Employee’s expense. The forgoing
notwithstanding, Employer shall be entitled to retain the accumulated cash value
of any such policy.


ARTICLE V
EMPLOYEE BENEFITS


5.01. If Employer provides hospital, surgical, medical, dental, group life
insurance, or other fringe benefits to its employees, or any of them, at any
time during the term of this Contract, Employee shall be entitled to participate
in such benefits, on terms and conditions at least as favorable as those
accorded to other employees of Employer, subject to insurability.


ARTICLE VI
REIMBURSEMENT OF EXPENSES INCURRED BY EMPLOYEE


6.01. Employee is authorized to incur reasonable business expenses for promoting
the business of Employer, including expenditures for entertainment and travel.
Employer will reimburse Employee for all such expenses upon Employee’s
presentation of written expense vouchers, itemizing such expenditures.


ARTICLE VII
PROPERTY RIGHTS OF PARTIES


7.01. Employee has had access to and become familiar with, and during the term
of continued employment, will continue to have access to and become familiar
with, various trade secrets, consisting of formulas, devices, secret inventions,
processes, compilations of information, records, and specifications owned by ABI
Companies and regularly used in the operation of ABI Companies. Employee shall
not disclose any such trade secrets directly or indirectly nor use them in any
way either during the term of this Contract or at any time thereafter except as
required in the course of his employment. All files, records, documents,
drawings, specifications, equipment and similar items relation to the business
of ABI Companies, whether or not prepared by Employee, shall remain the
exclusive property of ABI Companies and shall not be removed from the premises
of Employer under any circumstances, except in pursuit of the trade and business
of ABI Companies

 
-2-

--------------------------------------------------------------------------------

 



7.02. On the termination of employment or whenever requested by Employer,
Employee shall immediately deliver to Employer all property in Employee’s
possession or under Employee’s control belonging to ABI Companies, including but
not limited to all accounting records, computer terminals and tapes, disks, or
other data storage mechanisms, accounting machines, and all office furniture and
fixtures, supplies and other personal property in the possession or under the
control of Employee, in good condition, ordinary wear and tear excepted, and
including without limitation all correspondence files, research date, and patent
information or data, of every sort.


7.03. Employee does not claim any rights or interests in and to trade secrets,
formulas, devices, inventions, processes, patents, applications, continuations,
copyrights, trademarks, compilations of information, records, specifications,
rights, interests and date of any other sort, affecting or pertaining directly
or indirectly to the business of ABI Companies as now conducted, or to the
patents, trade secrets, and other rights now owned by ABI Companies


7.04. Employee agrees that he will promptly and fully inform and disclose to
Employer all inventions, designs, improvements and discoveries that Employee may
have during the term of this Contract that pertain or relate to the business of
ABI Companies or to any experimental work carried on by ABI Companies, whether
conceived by Employee alone or with others and whether or not conceived during
regular working hours. All such inventions, designs, improvements and
discoveries shall be the exclusive property of Employer. Employee shall assist
ABI Companies in obtaining patents on all such inventions, designs, improvements
and discoveries deemed patentable by ABI Companies, and shall execute all
documents and do all things necessary to obtain such patents for Employer or ABI
Companies


7.05. It is contemplated that Employee in the course of his employment will be
engaged in work involving various patents and secret processed owned by ABI
Companies. All experiments, developments, formulas, patterns, devices, secret
inventions and compilations of information, records and specifications regarding
such matter are trade secrets, which Employee shall not disclose directly or
indirectly to anyone other than ABI Companies or their agents, or use in any way
either during the term of this Contract or at any time after the termination of
this Contract, except as required in the course and scope of his employment.


7.06. During the term of this Contract, Employee shall not directly or
indirectly either as an employee, employer, consultant, agent, principal,
partner, stock holder, corporate office, director, or in any other individual or
representative capacity engage or participate in any business that is in
competition in any manner whatsoever with the business of ABI Companies;
provided, however, that Employee may without restriction invest in
professionally managed mutual funds and Employee may purchase, own and sell
stock or other securities, as long as Employee is not directly or indirectly
through one or more intermediaries in control of or controlled by or under
common control with any such company. Furthermore, upon the termination of this
Contract, Employee

 
-3-

--------------------------------------------------------------------------------

 

 expressly agrees not to engage or participate directly or indirectly in any
business that is in competition with the business of ABI Companies, for a period
of three (3) years; and further provided, that no business will be considered to
be in competition with ABI Companies unless its business relates to the
manufacture, sale, testing or development of products containing alpha
interferon. Employer and Employee recognize and agree that ABI Companies may
obtain or develop additional technologies from time to time, and if that is the
case, Employer may expand the terms of this non-competition provision by giving
written notice to Employee of the additional technologies that are to be
protected.


7.07. In the event of a breach of Employee of any provisions of this Article
VII, the parties hereto agree that Employer, in addition to any other remedies
to which Employer may be entitled at law, shall be entitled to the remedy of
specific performance, it being understood and agreed by the parties hereto that
damages may be difficult to ascertain, and that an award of damages would in all
probability not sufficiently compensate Employer for any breach of Employee of
such provisions. ABI Companies are intended third-party beneficiaries of the
provisions of this Article VII.


ARTICLE VIII
ENTIRETY OF AGREEMENT; AMENDMENTS; SURVIVAL


8.01. This Contract supersedes all other agreements, either oral or in writing,
between the parties to this Contract with respect to the employment of Employee
by Employer. This Contract contains the entire understanding of the parties and
all of the covenants and agreements between the parties with respect to such
employment.


8.02. This Contract may be amended only by an instrument signed in writing by
both parties; and provided further, that no amendment may be executed on behalf
of Employer, except pursuant to a resolution of the Board of Directors of
Employer.


8.03. The following provisions shall survive the expiration of this Agreement:
ARTICLES VII, and VIII.


IN WITNESS WHEREOF, this Contract is executed by the undersigned as of this 29th
day of September, 2009.




EMPLOYEE:                                EMPLOYER:
AMARILLO BIOSCIENCES, INC.


   /s/ Bernard
Cohen                                                                           By:  /s/
Joseph M. Cummins
Bernard
Cohen                                                                                     Joseph
M. Cummins

 
-4-
 
 
